Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                            Apr 03 2014, 5:45 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                     ATTORNEY FOR APPELLEE:

JOEL M. SCHUMM                                              CHADWICK C. DURAN
Indianapolis, Indiana                                       Office of Regional Counsel
                                                            U.S. Department of Veterans Affairs
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE CIVIL                           )
COMMITMENT OF T.K.,                                  )
                                                     )
       Appellant-Respondent,                         )
                                                     )
               vs.                                   )     No. 49A02-1310-MH-878
                                                     )
DEPARTMENT OF VETERANS AFFAIRS,                      )
RICHARD L. ROUDEBUSH VA MEDICAL                      )
CENTER,                                              )
                                                     )
       Appellee-Petitioner.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Gerald S. Zore, Judge
                              Cause No. 49D08-9906-MH-582


                                           April 3, 2014

      MEMORANDUM DECISION ON REHEARING - NOT FOR PUBLICATION

BAILEY, Judge
          On rehearing, T.K. argues that this Court’s memorandum decision contains a factual

error that is material to the outcome of the case. He is mistaken. In our Statement of the

Facts, we stated that the VA Medical Center’s Application for Emergency Detention of

Mentally Ill and Dangerous Person alleged that T.K. threatened to kill his ex-wife’s husband

and children. In our Discussion of the Issues section of the decision, we stated that T.K.

threatened to kill his ex-wife. T.K. is correct that this is a factual misstatement because he

threatened to kill his ex-wife’s husband and children and not his ex-wife. However, this

factual error is not material to the outcome of the case. If we remove this misstatement from

our analysis, the remaining evidence supports T.K.’s involuntary commitment. Once this

statement is removed, T.K.’s petition raises no question other than the sufficiency of the

evidence, which has a well-established standard that guides us on appellate review and was

fully considered and discussed by this court in our original decision. We advise counsel that

a “petition whose success depends upon our ignoring the constraints placed upon us has no

chance of success.” Maberry v. State, 748 N.E.2d 881, 886 (Ind. Ct. App. 2001).

          Accordingly, we grant rehearing for purposes of correction and clarification but deny

relief.

FRIEDLANDER, J., and KIRSCH, J., concur.




                                                2